UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 1, 2012 (April 30, 2012) ATLAS THERAPEUTICS CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-53298 20-8758875 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 45 Horsehill Road, Suite 106 Cedar Knolls, New Jersey 07927 (Address of Principal Executive Offices) (973) 509-0444 (Issuer’s telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 30, 2012, J.B. Bernstein resigned from his positions as President and Chief Executive Officer of Atlas Therapeutics Corporation (the “Company”) and as a member of the Company’s board of directors. Mr. Bernstein did not resign as a result of any disagreements with the Company on any matter relating to the Company’s operations, policies or practices. In connection with his resignation, Mr. Bernstein entered into a consulting agreement with the Company (the “Consulting Agreement”), pursuant to which Mr. Bernstein will be entitled to a consulting fee of $5,000 per month during the six-month term of the Consulting Agreement. The Consulting Agreement also includes confidentiality and non-competition obligations and provisions for intellectual property assignments by Mr. Bernstein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 1, 2012 ATLAS THERAPEUTICS CORPORATION By: /s/ Peter Levy Name: Peter Levy Title: Chief Operating Officer
